UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2013 Commission File Number 0-24248 LRAD CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 87-0361799 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 16990 Goldentop Road, San Diego, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(858) 676-1112 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of each class Name of exchange on which registered Common stock, $.00001 par value per share NASDAQ Capital Market SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐
